Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.G.L. and A.C.L., Minor            Appeal from the 71st District Court of
Children                                               Harrison County, Texas (Tr. Ct. No. 10-
                                                       0714-A). Memorandum Opinion delivered
No. 06-13-00068-CV                                     by Justice Moseley, Chief Justice Morriss
                                                       and Justice Carter participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MARCH 6, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk